Citation Nr: 0028167	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low back injury.

2.  Entitlement to service connection for an above-the-knee 
amputation of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1931 to 
January 1935 and from May 1941 to July 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In correspondence received from the veteran, he has indicated 
that he wishes to claim service connection for various 
disorder, including sinus problems, a deviated nasal septum, 
hypertension, varicose veins, tachycardia, peptic ulcer 
disease, bilateral bursitis of the shoulders, and residuals 
of a cervical spine injury. These claims are not inextricably 
intertwined with the current appeal, and they are referred to 
the RO for appropriate action.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).


REMAND

The veteran is seeking service connection for the residuals 
of a left above-the-knee amputation and for the residuals of 
an injury of the lumbosacral spine.  Review of the record 
shows that certain medical evidence has not, as yet, been 
associated with the claims file.  Records of all treatment 
must be obtained prior to appellate consideration.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran has reported that he received treatment at 
various military medical facilities after his release from 
active duty.  These include the Orlando Naval Hospital, 
Orlando, Florida; the Dewitt Army Hospital, Ft. Belvoir, 
Virginia; and Bethesda Naval Hospital, Bethesda, Maryland.  
Records from these facilities have not been associated with 
the claims file.  It is noted that a reply from Orlando Naval 
Hospital indicated that records from that facility for the 
dates that the veteran stated that he had received treatment 
had been forwarded to the National Personnel Records Center 
(NPRC), St. Louis, Missouri.  While service medical records 
have been obtained from NPRC, no attempt to obtain records of 
the veteran's post-service medical treatment has been made.  
Additionally, it is noted that the records of the surgery 
that resulted in the above-the-knee amputation of the 
veteran's left leg, for which service connection is being 
claimed, have not been associated with the claims file.  

Under these circumstances, the case is remanded for the 
following:

1.  The RO should request the veteran 
make another attempt to provide a 
complete list of providers of medical 
care from which he received treatment 
subsequent to service for the back and 
left leg amputation disorders.  He should 
be specifically requested to identify the 
facility where the surgical procedure to 
remove his left leg took place.

2.  The RO should contact all facilities 
mentioned above, including the Army and 
Navy hospitals and NPRC, as well as any 
facilities identified by the veteran, and 
request copies of all records of 
treatment that are available.

When this action is completed, the claims on appeal should be 
readjudicated by the RO.  Should the decision on an appealed 
claim remain adverse, the veteran and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable opportunity to respond.  Thereafter, the 
case should be returned to this Board for further appellate 
consideration.  The appellant need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


